J. H. Gillis, P.J.
We agree with many of the comments made by our colleague. Nevertheless, we are mindful of the following statement taken from Thornton v Luria-Dumes Co-Venture, 347 Mich 160, 162-163; 79 NW2d 457 (1956):
" 'It may not be necessary to repeat what we have so frequently said that this Court does not review the findings of fact of the board, except to determine whether there is any evidence to support the award. The evidence may not be direct; it may be circumstantial. The board not only passes on the credibility of witnesses, but draws its inferences from the circumstances and the facts which it finds established. We may reverse awards for a failure of evidence to support them, but we are not the triers of the facts. With this view in mind, we approach the consideration of this *139case.’ [Meyers v Michigan Central R Co, 199 Mich 134, 137-138; 165 NW 703 (1917)].
"Our jurisdiction, invoked upon issuance and return of certiorari to the workmen’s compensation department, is markedly limited. The writ brings us questions of law only. It does not permit scale-weight of evidence and inference here, as on appeals from circuit court judgments, to determine whether administrative findings of fact offend rules governing clear weight and preponderance. Our obligation is to accept, without question, findings that are certified here if there be any evidence whatever to sustain those findings, regardless of thought or suggestion addressed to improbability thereof. Furthermore, and when we employ as above the word 'evidence,’ synonymity with the word 'facts’ is not intended. 'Evidence’ is really the means by which inferences may logically be drawn as to the existence of facts (Tjernstrom v Ford Motor Co, 285 Mich 450, 456 [280 NW 823 (1938)]).”
With this in mind, we affirm.
V. J. Brennan, J., concurred.